UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 18, 2013 VALLEY FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 000-28342 (Commission File Number) 54-1702380 (I.R.S. Employer Identification No.) 36 Church Avenue, S.W. Roanoke, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(540) 342-2265 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On October 18, 2013, Valley Financial Corporation (the “Corporation”) announced that it will report third quarter 2013 results before the market opens on Friday, October 25, 2013.In connection with this earnings announcement, Ellis L. Gutshall, President and Chief Executive Officer of the Corporation and Kimberly B. Snyder, Executive Vice President and Chief Financial Officer of the Corporation, will host a conference call at 10:00 AM EDT on Friday, October 25, 2013, to discuss results and answer questions. To participate in the conference call, dial toll free (888) 317-6016 (no passcode required) approximately 5 to 10 minutes before the beginning of the call.If you are unable to participate at that time, a digital replay of the call will be available from 12:00 PM EDT on Friday, October 25, 2013 through 9:00 AM EDT on Monday, November 11, 2013, by dialing toll free (877) 344-7529 and using passcode #10035573. A press release announcing the earnings call is attached as Exhibit 99.1 hereto and is incorporated herein by reference. The Company's common stock is traded on the NASDAQ Capital Market under the symbol VYFC. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release dated October 18, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VALLEY FINANCIAL CORPORATION (Registrant) Date: October 18, 2013 By: /s/ Kimberly B. Snyder Kimberly B. Snyder Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release dated October 18, 2013
